in 'B £5 f— Affidavit of Service of Summon: of Subpoena:
Tees Methods: Corp. or Ind.: Military Servier, 10 pt type, 1-95
aw Progucts

 ROUMIKIYK BR

: Peroa of AMETAUVE ee te ltl
PuBUeER, NYC 10013

Case 1:20-cv-05105-AKH Document 37 Filed 05/19/21 Page 1of1

EGERK UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

Index No. 1: 20-cv-05105-AKH

ANTHONY SOLIS,

Plaintiff's) AFFIDAVIT OF
against SERVICE OF SUMMONS
GUARD MANAGEMENT SERVICE CORP,; 666 FIFTH (AND COMPLAINT)
ASSOCIATES LLC, et al IN A CIVIL ACTION
Defendant(s)

 

NEW JERSEY
STATE OF NEWXORK COUNTY OF PASSAIC

party herein, is over 18 years of age and resides at
5/13/21
deponent served the within summons, and complainton 666 FIFTH ASSOCIATES, LLC

That on

MDMIOUAL
1.
CORPORATION
2

SINTABLE AGE PERSON

. O

‘APFOXONE T0 DBDR, ETC.

«0

MAILING TG
RESIDENCE
USE WITH OR 4

a. C]

MAILING TD
AUSINESS
USE WITH AOR 4

DESCRIPTION
USE WITH
1,2, 083

a

Sworn to before-me on

” “the Sime ur iii ie Federal stance.

SS: The undersigned, being duly swom, deposes and says; deponent is not a

WAYNE, NEW JERSEY
al:57P Mat 28 LIBERTY STREET, NEW YORK NEW YORK
defendant therein named,

c/o REGISTERED AGENT
NATICNAL REGISTERED AGENTS INC

by delivering a true copy of each to said defendant personally; deponent knew the person so served to be the person described as
said defendant therein. (REFUSED TRUE NAME)
a DOMESTIC corporation, by delivering thereat a true copy of each to "JANE DOB" ,
personally, deponent knew said corporation so served to be the corporation described in said summons as said defendant and
knew said individual tobe MANAGING AGENT thereof.

by delivering thereat a true copy of each to
and discretion. Said premises is defendant’
by affixing a true copy of each to the door of said premises, w
usual place of abode—within the state. Deponent was unable,
and discretion thereat, having called there

a person of suitable age
s—actual place of business—dwelling place—usual place of abode-—within the state,
hich is defendant’ s—actual place of business--dwelling place—
with due diligence to find defendant or a person of suitable age

Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a postpaid envelope properly addressed to

defendant at defendant’s last known residence, at and deposited
said envelope in an official depository under the exchisive care anid Custody of the U.S. Postal Service within New York State.

Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a first class post paid envelope properly

addressed to defendant at defendant’s actual place of business, at
in an official depository under the exclusive care and custody of the U.S. Postal Service within New York State. The envelope bore

the legend “Personal and Confidential” and did not indicate on the outside thereof, by return address or otherwise, that the
communication was from an attorney or concerned an action against the defendant.

5 Male (© WhiteSkin ‘Q BlackHair (©) WhiteHair (1 14-20Yrs. © Unders’ O Under 100 Lbs.
OI Female [2 Black Skin [ Brown Hair [2 Balding #®) 21-35 Yrs. s'0"-5°3" 2): 100-130 Lbs.
[2 Yellow Skin © Blonde Hair (1 Mustache CO) 36-50 Yrs. ©) 5°4"-5'8” Ki 131-160 Lbs.
& BrownSkin C) GrayHair © Beard 51-65 Yr. 0 5°9"-6'0" [© 161-200 Lbs.
[7] Red Skin {) Red Hair O Glasses Cl Over 65 Yr. 0 Over 6’ C] Over 200 Lbs.
Other identifying features:

The words “CONSUMER CREDIT TRANSACTION” were prominently displayed at the top of the summons(es) and the additional
legend was printed in not less than 12 point bold upper case type on the summons(es) pursuant to 22 NYCRR §208.6(d) and (f).

     
 
 
 
 

1 asked the person spoken to whether recipient was in active military service of the United States or of € State of New York i any
capacity whatever and received a negative reply. Recipient wore ordinary civilian clothes and po military uniform. The so
my information and the grounds of my belief are the conversations and observations
belief I aver that the recipient is not in military service of New York State or of the Un

 

Neate EMILA TH S0GNA TAR
PET FELDMAN
License No......2933274

5/14/21 Linda Jachera Fetiman |

Notary Public of the
State-of New, Jersey:
Commission Expires 12/27/2024

INSTRUCTIONS: Check annronriate boxes \y Ww —,,. language and military service allegation if not applicable.
